Citation Nr: 1734166	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to specially adapted housing. 

 2.  Entitlement to a special home adaptation grant.

3.  Entitlement to special monthly compensation, including based on the need for the regular aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to special monthly compensation, including based on the need for the regular aid and attendance of another person, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are not shown to result in the loss, or loss of use, of any lower or upper extremity, blindness in both eyes or full thickness or subdermal burns.

2. The Veteran's service connected disabilities are not shown to result in the anatomical loss or loss of use of both hands, blindness in both eyes, deep partial thickness burns or full thickness or subdermal burns or residuals of an inhalation injury.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5107, 2101(a) (West 2014); 38 C.F.R. § 3.809 (2016).

 2.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 5103, 5107, 2101(b) (West 2014); 38 C.F.R. 
§ 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in regard to the claims decided herein in a February 2013 notice letter.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, pertinent post-service outpatient medical records, pertinent VA examination reports and the assertions of the Veteran and her representative have all been associated with the claims file.  
 
VA has not provided a VA examination in this case specifically tailored to the question of whether the Veteran's service connected disabilities meet the criteria for entitlement to specially adapted housing or to a special home adaptation grant.  However, such an examination is not necessary because the existing medical evidence of record is sufficient for purposes of making that determination and no reasonable possibility exists that such an examination would substantiate the Veteran's claims.  See e.g. 38 U.S.C.A. § 5103A, Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  In this regard, the record does not contain any specific allegation that the Veteran's service connected disabilities result in one or more of the specific types of impairment (e.g. loss of use) necessary to support an award of specially adopted housing or special home adaptation grant and the evidence of record specifically indicates that her service-connected disabilities do not result in any of these types of impairment.    

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

II.  Analysis

In order to be eligible for specially adapted housing, a veteran must be entitled to service connected (or section 1151) compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  38 C.F.R. § 3.809.  In addition, the disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).  

Prior to September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).  

From September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

In this case, the Veteran's service connected disabilities include depressive disorder, rated 70 percent disabling, lumbar disk disease, rated 60 percent disabling, neurogenic bladder associated with status post total hysterectomy, rated 60 percent disabling, status post total hysterectomy, rated 50 percent disabling and residuals of abdominal laparoscopy, rated noncompensable.  From September 24, 2013, she has a combined total schedular rating of 100 percent.  Also, a total disability rating based on individual unemployability due to service-connected disability (TDIU) was in effect from May 16, 1994 to September 24, 2013.   
  
Regarding entitlement to specially adapted housing, the evidence does not show that the Veteran has any full thickness or subdermal burns or that she suffers from blindness.  Also, none of her service-connected disabilities significantly affect the upper extremities and certainly are not shown to result in the loss of use of either upper extremity.  Notably, the Veteran did suffer from a stroke, which resulted in left side paralysis; has suffered injury to the upper extremities, including the shoulder; and also suffers from cervical spine disc disease.  While these medical problems do affect the functioning of the upper extremities, none of these disabilities are service-connected.  The Veteran is service-connected for lumber spine disc disease and has been recently noted to have associated sciatica (i.e. lower extremity radiculopathy).  However, there is no indication that this lumbar spine/lower extremity disability results in loss of use of either of the lower extremities.  In this regard, recent VA treatment records simply show that she has been found to have sciatica and that she does have a history of low back pain.  There is no indication that the low back disability with sciatica/radiculopathy, any of the Veteran's other individual service connected disabilities, or any combination of the Veteran's service-connected disabilities, has resulted in a condition that precludes locomotion without the aid of braces, crutches, canes, or a wheelchair.  Consequently, as the Veteran's service connected disabilities are not shown to meet any of the applicable criteria, the Board does not have a basis for awarding entitlement to specially adapted housing.  38 C.F.R. § 3.809.  

Similarly, in regard to special home adaptation, the Veteran is not shown to have blindness, deep partial thickness burns, full thickness or subdermal burns, or an inhalation injury.  Also, she is not shown to have loss of use of both hands due to any service connected disability.  In this regard, none of her service-connected disabilities either individually or in combination are shown to result in a condition where no effective function of either hand remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with the use of a suitable prosthetic appliance.  Consequently, the Board does not have a basis for awarding entitlement to a special home adaptation grant under the criteria in effect prior to September 12, 2014 or under the criteria in effect from September 12, 2014.  38 C.F.R. §§ 3.350 (a)(2), 3.809A. 

The Board empathizes with the Veteran having to manage a great number of very challenging disabilities.  However, the Board must follow the controlling regulations.  Because the impairment from the Veteran's service connected disabilities (without consideration of the impairment  resulting from her stroke and other non-service connected disabilities) does not result in the physical limitations necessary for an award of entitlement to specially adapted housing or special home adaptation grant, her claims for these benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to specially adapted housing is denied. 

 2.  Entitlement to a special home adaptation grant is denied.  

REMAND

In regard to the claim for special monthly compensation, the Veteran was afforded a VA examination in August 2008.  The examination report indicates that the Veteran did require significant assistance in taking care of her basic needs, including assistance with all of her activities of daily living.  However, it appears that at that point, the need for this assistance resulted from her stroke, which is not subject to service-connected compensation.  Much more recently in May 2017, the Veteran submitted a March 2017 private home health care assessment, which indicates that the Veteran does require some level of aid and attendance from another person.  However, it is not clear whether this assistance would be necessary if not for her stroke.  Also, it is not clear if the Veteran is currently housebound (i.e confined to her home or the immediate premises) due to her service connected disabilities. Given the number of years that have passed since the August 2008 VA examination and given that it is not entirely clear if the Veteran is currently housebound or in need of aid and attendance due to her service-connected disabilities, a remand is necessary to afford the Veteran with an updated VA examination.  On remand, the AOJ should ask the Veteran to identify all sources of recent medical treatment or evaluation she has received and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA medical treatment records pertaining to the Veteran dated since August 2015.  

2.  Ask the veteran to identify all sources of recent non-VA medical treatment she has received and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, ask the Veteran to provide an appropriate release of information for GoodCare Home Health Services Inc. in Tonawanda, New York so that home health care records from this agency pertaining to the Veteran can be obtained.  Assuming the Veteran does provide the release, obtain all recent home healthcare records from GoodCare Home Health Services Inc. 

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine whether the she has a need for regular aid and attendance or is housebound due solely to her service-connected disabilities.

All appropriate tests and studies must be accomplished, and all clinical findings must be appropriately reported.  The examiner should also review the claims file in conjunction with the examination, including the August 2008 VA examination report and pertinent VA and private medical records.  

The examiner is advised that the Veteran's service connected disabilities include depressive disorder, rated 70 percent disabling; lumbar disk disease, rated 60 percent disabling; neurogenic bladder associated with status post total hysterectomy, rated 60 percent disabling; status post total hysterectomy, rated 50 percent disabling; and residuals of abdominal laparoscopy, rated noncompensable.  The examiner is also advised that the Veteran is not service connected for stroke or for the residuals of stroke.   

The examiner should then provide medical opinions in answer to the following questions:

A) Is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities result in impairment that makes her so helpless as to require the regular aid and attendance of another person?

B) Is it at least as likely as not (50 percent probability or greater) that the impairment from the Veteran's service-connected disabilities result in her being housebound (i.e. confined to her house or its immediate premises)?

The examiner should provide a specific explanation for each opinion provided.  

4.  Review the medical opinions provided to ensure that they are in appropriate compliance with the remand instructions.  If not, take appropriate corrective action.

5.  Readjudicate the claim.  If it is not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


